Citation Nr: 0518919	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease with spondylosis of the 
lumbar spine, status post laminectomy and discectomy.

2.  Entitlement to a compensable initial evaluation for scar 
of the left posterior shoulder, status post excision of 
lipoma.

3.  Entitlement to a compensable initial evaluation for scar 
of the left lower flank, status post excision of lipoma.

4.  Entitlement to a compensable initial evaluation for scar 
of the left anterior chest wall, status post excision of 
lipoma.

5.  Entitlement to a compensable initial evaluation for scar 
of the left forearm, status post excision of lipoma.

6.  Entitlement to a compensable initial evaluation for scars 
in multiple sites on the trunk, status post excisions of 
lipomas.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from June 1995 to July 
1998.  He participated in the liberation of Kuwait during 
Operation Desert Storm/Desert Shield.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that granted service 
connection for herniated nucleus pulposus of the lumbar 
spine, L5-S1, status post laminectomy and discectomy, with 
diffuse spondylosis and degenerative disc space disease, L5-
S1 (initial rating 10 percent).  The same rating decision 
granted service connection for scars, status post excision of 
lipomas, on the left posterior shoulder, left lower flank, 
left anterior chest, left forearm, and trunk, all rated as 0 
percent disabling.  Appellant contends that higher initial 
ratings are appropriate for all these service-connected 
disabilities.

Appellant asserts in his Notice of Disagreement and VA Form 9 
that the issue regarding his lipomas should not be confined 
to evaluation of scars and other residuals, but should also 
include entitlement to service connection for new lipomas as 
they emerge.  The most recent VA medical examination detected 
palpable lipomas on the chest, back, right groin, and left 
axilla; however, the issue of service connection for new 
lipomas has not been adjudicated by the Agency of Original 
Jurisdiction and is accordingly not before the Board for 
appellate review.   The Board refers the issue of service 
connection for new lipomas to the RO for development and 
initial adjudication.     

As the disability ratings under review are initial ratings, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

Appellant requested a hearing before the Board at the VA 
Central Office in Washington, D.C.  A hearing was scheduled 
for May 2005, but appellant did not appear to testify on that 
occasion.

  
FINDINGS OF FACT

1.  Appellant's intervertebral disc syndrome (IVDS) is 
manifested by moderate degenerative disc disease and 
radiculopathy, and pain on range of motion that imposes a 
functional disability.  

2.  Appellant's lipoma scars are superficial and total less 
than 929 square centimeters.  The scars do not cause a 
functional limitation on any affected body part.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in appellant's favor, 
the criteria for an initial disability rating of 20 percent, 
but no more, have been met for degenerative disc disease with 
spondylosis of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.41, 4.59, 4.71a, Diagnostic Code 5293 
(2002-2003), Diagnostic Code 5243 (2004).

2.  Schedular criteria for an initial compensable rating for 
scar of the left forearm, status post excision of lipoma, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.118, Diagnostic Codes 7802, 7805 (2000-2004).
3.  Schedular criteria for an initial compensable rating for 
scar of the left anterior chest wall, status post excision of 
lipoma, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.118, Diagnostic Codes 7802, 7805 (2000-2004).

4.  Schedular criteria for an initial compensable rating for 
scars on multiple sites of the trunk, status post excision of 
lipoma, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.118, Diagnostic Codes 7802, 7805 (2000-2004).

5.  Schedular criteria for an initial compensable rating for 
scar of the left lower flank, status post excision of lipoma, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.118, Diagnostic Codes 7802, 7805 (2000-2004).

6.  Schedular criteria for an initial compensable rating for 
scar of the left posterior shoulder, status post excision of 
lipoma, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.118, Diagnostic Codes 7802, 7805 (2000-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

However, as will be discussed below, the VCAA provisions have 
been considered and complied with.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Here, the veteran first raised his claim of entitlement to 
increased initial evaluations September 2002 Notice of 
Disagreement, which was clearly after the June 2002 rating 
decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case (SOC) if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

In this case, in letters dated in April and December 2002, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any further evidence that pertained 
to the claims.

The veteran and his representative were provided with a copy 
of the original rating decision, the SOC in September 2002, 
and the Supplemental Statement of the Case (SSOC) in August 
2004, which all listed the evidence on file that had been 
considered in formulation of the decision.  By way of these 
documents, they also were specifically informed of the 
pertinent regulatory criteria pertaining to the evaluations 
assigned for his disabilities, as well as the reasons for the 
decisions. 

In point of fact, all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting, and what evidence the VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  

In general, the VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his claim, unless no reasonable possibility 
exists that further evidence would aid in substantiating it.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, appellant identified no VA or private medical 
providers as having potentially relevant evidence for 
development.  Appellant was afforded a VA medical examination 
for the specific purpose of determining whether increased 
disability rating was appropriate.  Appellant was advised of 
his right to testify in a hearing before the RO or before the 
Board, but he has not opted to do so.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant 
had a fall from an obstacle course in approximately 1990 that 
caused progressive back pain and stiffness; magnetic 
resonance imaging (MRI) revealed herniated disc for which 
appellant underwent lumbar laminectomy in May 1995.  Two 
lipomas were removed from appellant's back in May 1994.  He 
had surgery for excision of multiple lipomas (three sites on 
the trunk, six lipomas altogether) in February 1997; the 
postoperative note stated, "all healed."  Appellant's 
separation physical examination noted the presence of lipoma 
scars and current complaint of mechanical low back pain 
status post laminectomy.

A VA X-ray of the lumbar spine in May 2002 revealed mild 
diffuse lumbar spondylosis with moderate degenerative disc 
space disease at L5-S1.

Appellant had a VA medical examination in May 2002, during 
which he complained of chronic back pain but denied current 
radicular symptoms.  Appellant described pain, stiffness, 
weakness, and lack of endurance.  He also described constant 
pain, with excruciating flare-ups lasting 2 to 3 days each 
and occurring 5 times per year.  On examination, the lumbar 
spine revealed some painful motion and some abnormal motion.  
When going from a flexed position into extension, appellant 
had to rotate his spine and extend himself almost into an 
oblique direction instead of raising straight up.  Straight 
leg raising test was negative.  Range of motion was limited 
by pain, and was as follows: flexion to 80 degrees, extension 
to 20 degrees, right and left lateral to 10 degrees, and 
right and left rotation to 20 degrees.  Posture was normal 
but guarded.

Neurologic examination revealed deep tendon reflexes 2/4 in 
each patella, 2/4 in the right Achilles, and 1/4 in the left 
Achilles.  Sensation was normal to light touch, pinprick, and 
two-point discrimination in the lower extremities.  Motor 
tone coordination was normal, and motor function was within 
normal limits in the lower extremities.   

In regard to lipomas, appellant stated that he developed 
lipomas when he returned from Kuwait in 1991 and continued to 
develop lipomas to the present day.  He had multiple lipomas 
excised, and he had no sequelae from those excisions.  
Physical examination revealed 3 scars on the anterior 
abdomen, 1 scar on the left anterior chest wall, and 1 scar 
on the forearm, all secondary to lipoma excision.  The scars 
were between 1-1/2 to 2 cm. in length and were without 
underlying tissue loss, disfigurement, limitations of motion, 
ulceration, breakdown, or edema.   

The examiner's diagnoses were as follows:  (1) Scar and 
lipoma, status post excision back of left shoulder; (2) Scar 
and lipoma, status post excision left lower flank; (3)   Scar 
and lipoma, status post excision trunk (three sites); (4) 
Scar and lipoma, status post excision left anterior chest 
wall; (5) Scar and lipoma, status post excision left forearm; 
(6) Recurrent lipomas; (7) herniated nucleus pulposus L5-S1; 
status post laminectomy, discectomy, with mild diffuse 
spondylosis with moderate degenerative disc space disease L5-
S1.  The examiner opined that the effects of the combined 
conditions on appellant's usual occupation and daily 
activities were minimal.

The RO issued a rating decision in June 2002 that granted 
service connection for lumbar spine herniated disc (rated as 
10 percent disabling) and for lipoma scars of the left back 
shoulder, left lower chest, multiple sites trunk, anterior 
chest wall, and left forearm (each rated 0 percent 
disabling).

Appellant submitted a Notice of Disagreement (NOD) in 
September 2002 and a VA Form 9 in October 2002, with attached 
letters.  In regard to the back disorder, appellant stated 
that he periodically had to spend 2-3 days at home in bed on 
1 to 4 occasions per year, and that he experienced stiffness, 
limited mobility, and pain on a daily basis.  In regard to 
the lipomas, appellant stated that the issue was not confined 
to the residuals of excised lipomas, but included service 
connection for new lipomas as they emerged.  Appellant stated 
that in his opinion he should be entitled to 40 percent 
rating for intervertebral disc syndrome (IVDS) and 20 percent 
for the lipomas.

The file contains a report of physical examination by Dr. 
D.F.M., a private physician, in January 2003.  There is no 
indication of any current back disorder in this report.  In 
regard to skin, Dr. D.F.M. noted "several normal appearing 
moles" and also noted several lipoma in the trunk.    

Appellant had a VA medical examination in February 2004.  He 
reported continued chronic back pain since his injury in 1991 
and his surgery in 1995.  He also reported continued 
manifestations of lipomas since the original diagnosis and 
surgeries in 1993 and 1997.

In regard to IVDS, appellant reported constant pain occurring 
one to five times per month.  Appellant stated that the pain 
sometimes traveled down the right leg and buttocks.   He 
described the pain as aching, sticking, cramping, and sharp, 
and level 7 to 10 on a 10-point scale.  The pain was elicited 
by physical activity, sneezing, bending, or coughing, and 
relieved by rest and medication.  Appellant reported flare-
ups requiring bed rest one to five times per year, as 
recommended by a physician.  Appellant reported that the back 
disorder caused him to lose four to five days of work per 
year.  On examination, gait and posture were normal.  There 
was no radiation of pain on movement of the thoracolumbar 
spine.  There was no muscle spasm or ankylosis.  Tenderness 
was present in the L4 region.  Straight leg raise was 
negative left and right.  Range of motion of the 
thoracolumbar spine was flexion limited to 90 degrees, 
extension to 30 degrees, left and right lateral flexion to 30 
degrees, and left and right rotation to 45 degrees, all with 
pain.   DeLuca issue of the lumbar spine was pain, fatigue, 
and lack of endurance.  There was nerve root radiculopathy in 
the lumbar region around L4.  The IVDS did not cause any 
bowel, bladder, or erectile dysfunction, 

In regard to lipoma scars, appellant reported that the scars 
caused him psychological embarrassment and skin irritation 
(itching), but no functional impairment or lost work time.  
On examination, there were multiple scars throughout the 
body, especially on the trunk and back.  The scars measured 
2x1 cm, 1.5x1 cm, 2x1 cm, 2.5x1 cm, 2.5x1 cm, 12x1 cm, and 
3x1 cm.  There was no ulceration, exfoliation, crusting, 
tissue loss, induration, or inflexibility.  There was 
positive hypopigmentation of more than 6 square inches, but 
no hyperpigmentation.  There was abnormal texture greater 
than 6 square inches.  Scarring was not associated with a 
nervous condition or systemic disease.   There were also four 
palpable lipomas on the chest, back, right groin, and left 
axilla.  Photographs were taken in conjunction with the 
examination, but the photocopies in the file are illegible. 

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "initial" rating and an "increased" rating 
claim; an appeal from an initial assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the initial disability ratings, the Board has 
considered the entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, 
the evaluation of the same manifestation under different 
diagnoses is to be avoided, since that would constitute 
pyramiding.  Brady v. Brown, 4 Vet. App. 203 (1993), citing 
38 U.S.C.A. § 1155.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCPREC 11-97 (Mar. 24, 
1997).  However, revised statutory or regulatory provisions 
may not be applied to any time period prior to the effective 
date of the change.  38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  As discussed below, the rating criteria 
for intervertebral disc syndrome have changed twice during 
the pendancy of this appeal, and the rating criteria for 
disorders of the skin have changed once.  

EVALUATION FOR INTERVERTEBRAL DISC SYNDROME (IVDS)

Diseases and injuries of the spine are rated under 38 C.F.R. 
§ 4.71a.  The rating criteria for IVDS have changed twice 
during the pendancy of this appeal.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must 
consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."  38 C.F.R. 
§ 4.40 (2001).  Functional loss due to pain or weakness must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40 (2004).   
IVDS involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae; therefore, 38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under this diagnostic code.  VAOPGCPREC 36-97 (December 12, 
1997).  

Evaluation for IVDS under criteria effective prior to 
September 2002

At the time that service connection was granted (June 2002), 
Intervertebral Disc Syndrome was rated under criteria that 
were applicable until September 23, 2002.  Those criteria 
were as follows:  for a rating of 0 percent: post-operative; 
cured;  for a rating of 10 percent: mild;  for a rating of 20 
percent: moderate, with recurring attacks;  for a rating of 
40 percent: severe; recurring attacks with intermittent 
relief;  for a rating of 60 percent: pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.   

For the severity of appellant's IVDS symptoms prior to 
September 2002, the Board looks to the May 2002 VA medical 
examination, which incorporates appellant's subjective 
complaints and the examiner's objective clinical 
observations.  Appellant described chronic back pain and 
excruciating recurring attacks.  The examiner diagnosed 
herniated nucleus pulposus with mild diffuse spondylosis with 
moderate degenerative disc space disease.  This appears to 
meet the criteria for a rating of 20 percent ("moderate, 
with recurring attacks.")   A higher rating of 40 percent is 
not warranted because objective examination did not show 
"severe" IVDS, and because the examiner opined that the 
effects of the combined conditions on appellant's usual 
occupation and daily activities were minimal.

Based on the analysis above, the Board finds that appellant 
is entitled to an initial evaluation of 20 percent, but not 
more, for IVDS under the rating criteria in effect prior to 
September 23, 2002.

Evaluation for IVDS under criteria effective September 23, 
2002 

Effective September 23, 2002, the rating criteria for 
Diagnostic Code 5293 (Intervertebral Disc Syndrome) changed.  
Under that change, IVDS was to be evaluated either on the 
total duration of incapacitating episodes over the last 
twelve months, or by combining separate evaluations of 
chronic neurologic and orthopedic manifestations, along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For evidence of the 
severity of appellant's IVDS in September 2002, the Board 
continues to look to the VA medical examination of May 2002, 
which is the most competent medical evidence of appellant's 
condition as of that date.  

Under the rating schedule, an "incapacitating episode" 
meant a period of acute signs and symptoms due to IVDS 
requiring bed rest prescribed by a physician and treatment by 
a physician.  The "incapacitating episode" method had the 
following criteria:  for a rating of 10 percent: with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months;  for a rating of 20 percent: with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past twelve months;  for a 
rating of 40 percent: with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months;  for a rating of 60 percent: 
with incapacitating episodes having a total duration of at 
least six weeks during the past twelve months.

In this case, appellant reported to the VA medical examiner 
in May 2002 that he had excruciating flare-ups having a total 
of 15 days per year (5 flare-ups per year, each lasting 2 to 
3 days) but there is no objective evidence that bed rest was 
prescribed by a doctor or that appellant was treated by a 
doctor during these periods.  Even if such were the case, the 
evidence does not establish that the veteran suffered 
incapacitating episodes having a total duration of at least 4 
weeks to warrant a rating in excess of a 20 percent. 

As an alternative to the "incapacitating episode" analysis, 
the rating schedule in effect as of September 2002 rated IVDS 
under the appropriate orthopedic and neurological criteria. 
"Chronic neurologic and orthopedic manifestations" meant 
orthopedic and neurologic signs and symptoms that were 
present constantly or nearly so.  Orthopedic and neurologic 
disabilities were to be rated separately, each under the most 
appropriate diagnostic code or codes.  The May 2002 
examination did not disclose a neurological disability that 
could be separately rated.      

The appropriate orthopedic diagnostic code in effect prior to 
September 2003 was Diagnostic Code 5292 (limitation of motion 
of the lumbar spine).  For a rating of 10 percent: mild 
limitation of motion.  For a rating of 20 percent: moderate 
limitation of motion.  For a rating of 40 percent: severe 
limitation of motion.  On examination in May 2002, 
appellant's lumbar spine range of motion was flexion to 80 
degrees (normal is 90 degrees), extension to 20 degrees 
(normal is 30 degrees), right and left lateral flexion to 10 
degrees (normal is 30 degrees), and right and left rotation 
to 20 degrees (normal is 30 degrees).  Combined range of 
motion was thus 160 degrees (normal combined range of motion 
is 240 degrees).  This corresponds to a "mild" limitation 
of motion.  Thus, this Code would not provide a rating 
greater than the 20 percent evaluation being assigned.

Based on the analysis above, the Board finds that appellant 
is not entitled to a rating in excess of the 20 percent 
rating assigned pursuant to the old rating schedule.

Evaluation of IVDS under criteria effective September 26, 
2003

Effective September 26, 2003, Diagnostic Code 5293 was 
replaced by Diagnostic Code 5243 and the General Rating 
Formula for Diseases and Injuries of the Spine was put into 
effect.  IVDS would henceforth be rated on the basis of 
incapacitating episodes (the definition of which was retained 
unchanged from the previous rating schedule, as defined 
above) or under the General Rating Formula, whichever is more 
beneficial to the claimant. 

The criteria of the General Rating Formula provide that for a 
rating of 10 percent: forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion for the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; muscle spasm or guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.  
For a rating of 20 percent: forward motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  For a rating of 40 percent: 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  For a rating of 50 percent: unfavorable ankylosis of 
the entire thoracolumbar spine.  For a rating of 100 percent: 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).  

For evidence of appellant's symptoms under the newest rating 
schedule (September 2003), the Board looks to the VA medical 
examination of February 2004.  

During this examination, the veteran reported needing bedrest 
for flare-ups 1 to 5 times per year.  He reported that his 
physician has recommended bedrest.  As before, there is no 
objective medical evidence showing treatment by his physician 
during these flare-ups.  Regardless, the evidence does not 
establish that he suffers from incapacitating episodes having 
a total duration of 4 weeks.  This is further shown by the 
fact that the veteran reported missing only 4 to 5 days of 
work per year.  Thus, an evaluation in excess of 20 percent 
is not warranted pursuant to Diagnostic Code 5243 (2004). 

The VA medical examination of February 2004 opined that the 
IVDS caused radiculopathy at the lumbar region in the 
vicinity of L4.  However, the veteran's neurological 
examination was normal.  Specifically, both motor and sensory 
function were normal.  Thus, a separate rating for 
neurological impairment is not warranted.

Further, appellant's measured range of motion was within 
normal limits in February 2004, so strict application of the 
General Rating Formula results in a zero percent rating.  

Thus, based on the analysis above, the Board finds that 
appellant is entitled to a rating of 20 percent, and not 
more, under the rating schedule that came into effect in 
September 2003.   

The Board finds that the functional limitations imposed by 
the IVDS, to include his complaints of pain, fatigue, and 
lack of endurance are appropriately compensated by the 
20 percent rating that has been assigned.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization for this 
disorder or that the physical manifestations of the disorder 
caused marked interference with employment beyond that 
envisioned by the rating schedule.  Specifically, the veteran 
has reported only 4 to 5 days of lost work per year.  
Extraschedular rating is therefore not appropriate in this 
case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected IVDS more 
closely approximate the criteria supporting an initial rating 
of 20 percent.  For this reason, the doctrine of reasonable 
doubt is for application and an increased rating to 20 
percent is warranted.



EVALUATION FOR SCARS

Disabilities of the skin are rated under 38 C.F.R. § 4.118.  
The diagnostic codes and rating criteria under that section 
were revised on August 30, 2002.

Evaluation for scars under criteria effective prior to August 
30, 2002

For the manifestations of appellant's scars prior to August 
30, 2002, the Board looks to the VA medical examination of 
May 2002.

Appellant did not have disfiguring scars of the head, face, 
or neck, so Diagnostic Code 7800 is not for application.  He 
did not have burn scars, so Diagnostic Codes 7801 and 7802 
are not for application.  His superficial scars were not 
poorly nourished and with repeated ulceration, so Diagnostic 
Code 7803 is not for application.  His superficial scars were 
not tender and painful on objective demonstration, so 
Diagnostic Code 7804 is not for application.

The only appropriate diagnostic code under the old rating 
schedule is Diagnostic Code 7805 (scars, other), which was 
rated as limitation of function of the part affected.  The VA 
medical examiner in May 2002 stated that the scars resulted 
in no limitation of function.  The Board accordingly finds 
that the lipoma scars were not compensable under the criteria 
of the old rating schedule.

Evaluation for scars under criteria effective August 30, 2003

Effective August 30, 2002, the rating schedule distinguished 
between "deep scars" (one associated with underlying soft 
tissue damage) and "superficial scars" (one not associated 
with underlying soft tissue damage).  The new rating schedule 
also redefined several of the diagnostic codes.

The VA medical examinations in May 2002 and February 2004 
both show that appellant's scars do not involve underlying 
soft tissue damage and are thus superficial.  The new 
Diagnostic Code 7802 (superficial scars other than head and 
neck that do not cause limited motion) is therefore 
applicable.   Diagnostic Code 7805 (scars, other) was not 
changed and continues to be rated on the basis of limitation 
of function.  New diagnostic code 7803 (unstable superficial 
scars) is not for application because there is no evidence 
that appellant's lipoma scars are unstable.  Similarly, 
Diagnostic Code 7804 (superficial scars, painful on 
examination) is not for application because the evidence does 
not show that the scars were painful.

The rating criteria for new Diagnostic Code 7802 (superficial 
scars other than head and neck that do not cause limited 
motion) are as follows: For a rating of 10 percent: area or 
areas of 144 square inches (929 square cm.) or greater; scars 
in widely separated areas to be separately rated and combined 
in accordance with § 4.25 of the regulation.  

Applying the above criteria, there is no entitlement to 
compensable rating.  The combined area of scarring is 25.5 
square cm. (2x1, 1.5x1, 2x1, 2.5x1, 2.5x1, 12x1, and 3x1), 
which is far below the threshold for compensable rating.  

The VA medical examiner noted that appellant has an area of 
hypopigmentation greater than 6 square inches.  This is one 
of the eight characteristics of skin disfigurement under the 
new rating schedule; however, these characteristics are only 
rating factors in regard to disfiguring scars of the head, 
face, or neck, which is not the present case.

Based on the analysis above, the Board finds that an 
increased (compensable) rating is not appropriate for 
appellant's lipoma scars under either the old or the new 
rating criteria.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization for this 
disorder or that the physical manifestations of the disorder 
caused marked interference with employment beyond that 
envisioned by the rating schedule.  Extraschedular rating is 
therefore not appropriate in this case.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   















	(continued on next page)





ORDER

Increased initial rating of 20 percent is granted for 
degenerative disc disease and spondylosis of the lumbar 
spine, status post laminectomy and discectomy, subject to the 
law and regulations governing the award of monetary benefits.

Increased (compensable) rating is denied for scar of the left 
posterior shoulder, status post excision of lipoma.

Increased (compensable) rating is denied for scar of the left 
lower flank, status post excision of lipoma.

Increased (compensable) rating is denied for scar of the left 
anterior chest wall, status post excision of lipoma. 

Increased (compensable) rating is denied for scar of the left 
forearm, status post excision of lipoma. 

Increased (compensable) rating is denied for scars of 
multiple sites on the trunk, status post excisions of 
lipomas. 



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


